                                                                                            I             A

                                                   mm
                                                   rRrR
                                                                ,

                                                   nJnJ
                                                   LflLfl                (u      rro        _



                                                         '   Certified Mail Fee
                                                   ru i-u
                                                             dxtra Services & Fees (check boo,       add fee as appropriate)
                                                              D Return Receipt (hardcopy)
                                                   D                                                  $


                                                   DD         0 Return Receipt (electronic)
                                                              0Certited Restricted Delivery
                                                                          Mail
                                                                                                      $
                                                                                                      $   _____________
                                                                                                                                         Postmark
                                                                                                                                           Here
                                                   D          DArius Signature Required
                                                              DAdsh Signature Restricted Delivery
                                                                                                      $ _______________


                                                   D
                                                   mm
                                                             Postage
                                                                                                      $
                                                                                                                                      Qv                  \
                                                             $_______________________________________________

                                                   rrR       Total Postage and Fees

                                                             $___________________________________________


                                                   D
                                                   N N
                                                             Stree
                                                                      /7/A                      ox   o.
                                                                                                4iA17/)/i., T




                                                                 COMPLETE THIS SECTION ON DELIVERY
SENDER: COMPLETE THIS SECTION
                                                                 A. Signature
     Complete items 1, 2, and 3.                                                                                                0 Agent
     Print your name and address on the reverse                  X                                                              0 Addressee       I


     so that we can return the card to you.
                                                                    B. Received by (Printed Name)                              Date of Delivery
     Attach this card to the back of the mailpiece,
     or on the front if space permits.
1.   Article Addressed to                                           C. is delivery address different from item 1?                0

oa24                                                                   if YES, enter delivery address below:                     Q410



 133(e             14?4&
     1
                                                               3. Service Type
                                                               o Adult signature                                    o RegIstered Mali
                                                               Dduit Signature Restricted Deilvery                         Restricted
                                                                  Certified Mail®
                            J' !!                              o CertIfied Mall Restricted
                                                               O Collect on Delivery
                                                                                                         o Return Receipt
                                                                                                           Merchandise
                                                                                                                          for

                                                               Cl Collect on Delivery Reshicted øaijvenj
                                                                                                         U Signature Confinnatlonrre
2    Article Number (Tmnstet from service label)                                                                    QSignatuieCcnflnnatlOfl           I



                                      Mad                                                                             RestilotedDelivety
        7018 1830 0000 4294 5213 ,300)
                                     lMailRestdctedoelivery


                             2015 PSN 7530-02-000-9053                                                            Domestic Return Receipt
PS Form 3811,        ,July
